Citation Nr: 0532134	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision and 
October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2003, the veteran requested a compensable 
evaluation for his service-connected mastoidectomy of the 
right ear.  The RO, in an August 2004 Statement of the Case, 
incorrectly added this issue as part of the claim for an 
increased rating for right ear hearing loss.  The Board does 
not have jurisdiction of this issue.  This separately rated 
issue has not been the subject of a rating, nor was the 
veteran apprised of his appellate rights with regard to this 
issue.  Accordingly, a notice of disagreement to a decision 
by the RO could not have been received initiating the appeal 
of this issue.  Not having been developed or adjudicated, the 
issue of entitlement to a compensable rating for right ear 
mastoidectomy residuals is referred to the RO for appropriate 
action.     

The issue of entitlement to service connection for tinnitus 
is remanded to the Appeals Management Center.


FINDINGS OF FACT

1.  Left ear hearing loss is shown to have resulted from 
military service.

2.  Audiological evaluation establishes the veteran's 
bilateral hearing loss is consistent with Level XI hearing 
impairment for the right ear and Level II hearing impairment 
for the left ear.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 1160, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.383, 3.385, 4.85, 
4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 


letters dated in August 2003 and January 2004, prior to the 
initial VA decisions of the issues on appeal that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records, post-
service medical records, and the reports from VA examinations 
dated in September 2003 and May 2004.  There are no 
identified, outstanding records requiring further 
development, and in March 2004, the veteran reported that he 
had no additional medical evidence to provide.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Left Ear

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of 


duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records show that in July 1956, 
the veteran's left ear showed hearing loss, although not at a 
level to be considered a disability for VA purposes.  Post-
service audiological testing of the left ear in November 
1962, March 1969, and June 1976 continue to demonstrate left 
ear hearing loss at level that would not be considered a 
disability for VA purposes.  38 C.F.R. § 3.385.  

As established by VA audiological examinations in September 
2003 and May 2004, the veteran currently experiences left ear 
hearing impairment to be considered a disability as defined 
by VA at 38 C.F.R. § 3.385.  The veteran contends his current 


left ear hearing loss is the result of excessive noise 
exposure in service from repeatedly riding in aircraft 
without ear protection and observing rocket launchings 
without ear protection.

The 2003 VA examiner noted that the veteran's service medical 
records showed that only whispered voice testes were 
conducted, and further noted that these tests were not 
calibrated, frequency specific tests of hearing sensitivity.  
The examiner further noted noise exposure both during service 
and postservice.  The examiner opined that it was "as likely 
as not that at least some of the veteran's hearing loss 
resulted from his military service."  The 2004 VA examiner 
opined that the veteran's left ear hearing loss is "less 
likely as not (less than 50/50 probability) caused by or the 
result of noise exposure while in service."  

In this case, left ear hearing loss was shown during active 
military duty.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that when audiometric test 
results in service do not meet the regulatory requirements 
for establishing a "disability" service connection for a 
current hearing disability may be established by evidence 
that the current disability is causally related to service.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Accordingly, affording the veteran the benefit of the doubt, 
service connection for left ear hearing loss is warranted.  
38 U.S.C.A. § 5107.

III.  Right ear

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the 


recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The numeric designation of impaired hearing, Levels I through 
XI, is determined for each ear by intersecting the vertical 
row appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, VA will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Although by this decision, service connection for left ear 
hearing loss was granted, this new benefit does not change 
the analysis for rating the veteran's 


service-connected right ear hearing loss.  There was a change 
to 38 U.S.C.A. § 1160 shortly before the veteran filed his 
claim for an increase.  38 U.S.C.A. § 1160 was amended by the 
Veterans Benefits Act of 2002, Pub. L. 107-330, Title I, 
Section 103, 116 Stat. 2821, effective December 6, 2002.  In 
particular, the phrase "total deafness" in the prior 
version of 38 C.F.R. § 3.383 concerning the nonservice-
connected ear was changed to "deafness."  Now, if the 
service-connected ear is 10 percent or more disabling, the 
deafness of the nonservice-connected ear (whether total or 
partial) is considered in assigning the proper rating.  
Congressional documents concerning enactment of Pub. L. 107-
330 indicate that the intention was to overrule prior caselaw 
(Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer 
v. West, 210 F.3d 1351 (2000)) and allow VA to consider the 
hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).  This enables VA to pay compensation for such claims 
as if the combined hearing loss in both ears is service 
connected, if certain conditions are met.  See 38 C.F.R. 
§ 3.383.

With regard to the veteran's service-connected right ear 
hearing loss, VA audiological examination reports dated in 
September 2003 and May 2004 both establish average puretone 
thresholds of 93 decibels, and speech recognition scores for 
the right ear were below 34 percent at each examination.  
Applying the Rating Schedule to the above audiological 
findings, the veteran's right ear hearing loss is consistent 
with the highest level of impairment, Level XI, reflecting 
profound deafness.  This degree of impairment alone warrants 
a 10 percent evaluation under 38 C.F.R. § 4.85.  See also 
38 C.F.R. § 4.86(a).

With regard to the veteran's left ear hearing loss, the VA 
audiological examination conducted in May 2004 indicated an 
average puretone threshold of 56 decibels, and speech 
recognition score of 88 percent for the left ear.  Applying 
the Rating Schedule to the above audiological findings, the 
veteran's left ear hearing loss is consistent with no more 
than Level II impairment.  It is noted that the left ear 
hearing loss shows no exceptional pattern of hearing 
impairment.  Audiological 


testing demonstrated puretone thresholds below 55 decibels at 
certain frequencies, with no findings of a puretone threshold 
reaching 70 decibels or more at 2000 Hertz.  See 38 C.F.R. 
§ 4.86.

In summary, the veteran's service-connected right ear hearing 
loss is of Level XI severity, and his left ear hearing loss 
is of Level II severity.  Applying Table VII to the level of 
hearing impairment established for each ear, the numeric 
designations correlate to a 10 percent disability evaluation.  
See 38 C.F.R. § 4.85.

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for his hearing 
loss.  In evaluating service-connected hearing loss, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evidence such as 
the veteran's complaints of hearing loss and how his impaired 
hearing affects his daily activities is insufficient to 
establish entitlement to a higher evaluation for hearing loss 
under the provisions of 38 C.F.R. § 4.85.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of 10 
percent is provided for certain manifestations of the 
service-connected right ear hearing loss but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to this 


service-connected disability, and there is no evidence that 
this disorder causes marked interference with employment.  
Id.  Accordingly, the RO's failure to consider or to document 
its consideration of this section was not prejudicial to the 
veteran.

Accordingly, the competent evidence reflects the currently 
assigned 10 percent rating is appropriate.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.

An increased evaluation for right ear hearing loss is denied.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  The May 2004 VA ear disease examiner diagnosed 
constant left ear tinnitus, an opinion with regard to the 
veteran's tinnitus was not provided.

Accordingly, this case is remanded for the following actions:

1.  The veteran's entire claims file must 
be made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion must be offered regarding the 
etiology of 


the veteran's tinnitus.  A complete 
rationale for all opinions must be 
provided.  The examiner must state whether 
any diagnosed tinnitus is related to the 
veteran's military service or to any 
incident therein, to include as due to 
noise exposure.  The examiner must also 
state whether any diagnosed tinnitus is 
due to or aggravated by any service-
connected disorder.  If the examiner 
cannot provide the above requested 
opinion(s) without resort to speculation, 
it must be so stated.  The report prepared 
must be typed.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one shall be conducted.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Again, the claims file must 
be made available to and reviewed by the 
examiner, and the report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
must be provided a Supplemental Statement 
of the Case.  The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


